On Petition for Rehearing.
(146 Pac. 94.)
Department 1. Mr. Justice Burnett delivered the opinion of the court.
The plaintiff petitions for a rehearing of this cause substantially on the ground that the decree of parti*266tion of which she complains did not affect the title of the plat involved in this suit beyond granting her a life estate therein, whereas she already owned it in fee simple. If it proves anything, the argument of the petition for rehearing proves too much. When reduced to its lowest terms the essence of it is that the plaintiff has set up a man of straw which she would knock down at the expense of the defendants. This estimate of the petition is not at war with the conclusion reached in the former opinion in these words:
“The partition proceedings and the decree therein do not constitute any cloud upon the plaintiff’s estate in the lands as adjudicated by that decree.”
The effect of our conclusion was to leave intact the determination of the partition suit which the plaintiff herself brought about. We are not called upon to construe that decree or in any wise disturb its provisions. Having voluntarily procured it, the plaintiff must abide by it whatever its effect may be. The petition for rehearing is denied.
Mr. Chief Justice Moore, Mr. Justice McBride and Mr. Justice Benson concur.